Citation Nr: 1402223	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for C6-C7 disc protrusion. 

2.  Entitlement to an initial rating in excess of 40 percent for right upper extremity impairment, cervical radiculopathy. 

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder degenerative arthritis. 

4.  Entitlement to an initial compensable rating for residuals of a right index finger extensor tendon laceration.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had verified active service from October 1981 to October 1985, and a subsequent period of unverified active service. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for the disabilities on appeal and assigned the respective ratings effective July 1, 2008.  

In a January 2010 Decision Review Officer (DRO) decision, the RO increased the ratings for C6-C7 disc protrusion to 10 percent, right shoulder degenerative arthritis to 20 percent, and right upper extremity impairment, cervical radiculopathy, to 40 percent, effective July 1, 2008.  As those increases did not represent the maximum ratings available, the issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) to obtain any outstanding medical records and schedule the Veteran for examinations to determine the nature and severity of his disabilities.  In an October 2012 letter, the AMC asked the Veteran to identify any outstanding medical records.  In reply, he submitted additional medical records.  The AMC also afforded him examinations in October 2012 and March 2013, and the examination reports substantially comply with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).  

Jurisdiction of the Veteran's claims folder remains with the RO in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The Veteran's C6-C7 disc protrusion has not resulted in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least 2 weeks during any 12-month period.  

2.  The Veteran's right upper extremity impairment, cervical radiculopathy, has not resulted in severe incomplete paralysis of all radicular groups.

3.  The Veteran's right shoulder disability has not resulted in limitation of the arm midway between the side and shoulder level.

4.  The Veteran's residuals of a right index finger extensor tendon laceration have not resulted in limitation of motion of the finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for C6-C7 disc protrusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a rating in excess of 40 percent for right upper extremity impairment, cervical radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8513 (2013).

3.  The criteria for a rating in excess of 20 percent for right shoulder degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

4.  The criteria for a compensable rating for residuals of a right index finger extensor tendon laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran's claims arise from an appeal of the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist the Veteran in the development of the claims.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with a pre-discharge examination in April 2008 and another examination in November 2009 to determine the nature and severity of his disabilities.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the November 2009 examination report was incomplete, the Board requested additional examinations that were conducted in October 2012 and March 2013.  The Board finds those examination reports to be thorough and adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria. 

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  But see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

C6-C7 Disc Protrusion

The Veteran's C6-C7 disc protrusion has been rated as 10 percent under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2013).

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent is warranted for unfavorable ankylosis of the entire spine; 
40 percent for unfavorable ankylosis of the entire cervical spine;
30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;  
20 percent for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a (2013).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a maximum 60 percent is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months; 40 percent is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 20 percent is warranted where incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  38 C.F.R. § 4.71a (2013).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. § 4.71a (2013).

After review, the Board finds that the Veteran's C6-C7 disc protrusion has not resulted in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The April 2008 VA examination yielded no range of motion findings.

The November 2009 VA examination found forward flexion to 50 degrees without pain, with no change post-repetition, and a combined range of motion of 250 degrees.  The examiner noted that the Veteran had muscle spasm but no postural abnormality or fixed deformity.  

The October 2012 VA examination found forward flexion to 45 degrees or greater with painful motion beginning at 45 degrees, with post-repetition forward flexion to 45 degrees or greater, and a combined range of motion of 330 degrees, with an increase to 335 degrees post-repetition.  The examiner noted that the Veteran did not have additional limitation of motion following repetitive-use testing but did have functional loss or impairment of the cervical spine due to pain on movement.  The examiner also noted that the Veteran did not have muscle spasm or guarding.  

The March 2013 VA examination found forward flexion to 45 degrees or greater with no objective evidence of painful motion, with post-repetition forward flexion to 45 degrees or greater, and a combined range of motion of 285 degrees, with no change post-repetition.  The examiner noted that the Veteran did not have additional limitation of motion following repetitive-use testing and did not have any functional loss or impairment of the cervical spine.  The examiner also noted that the Veteran did not have muscle spasm or guarding.  

Lastly, VA and private medical records do not show that forward flexion was limited to 30 degrees or less.  There is also no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

Given the above, even considering functional loss due to pain and other factors, the Veteran's cervical spine disability has not more nearly approximated forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  The Board notes the Veteran's complaints of flare-ups during the November 2009 and October 2012 examinations, but repetitive testing did not show additional loss of range of motion.  He also complained of flare-ups during the March 2013 examination, but repetitive testing did not show further loss of range of motion and the examiner noted that the Veteran does not have any functional loss or impairment of the cervical spine.  Although there was a muscle spasm during the 2009 examination, the examiner noted that there was no postural abnormality or fixed deformity.  There was no muscle spasm during the later examinations, and no indication that muscle spasms have resulted in an abnormal gait or spinal contour.  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

There is also no evidence that the Veteran's disability has resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period.  He denied having incapacitating episodes during the October 2012 and March 2013 examinations and the other medical evidence of record does not show any such episodes.  Thus, a higher rating is not warranted based on incapacitating episodes.

In conclusion, an initial rating in excess of 10 percent for C6-C7 disc protrusion is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Upper Extremity Impairment, Cervical Radiculopathy

The Veteran's right upper extremity impairment, which has been diagnosed as cervical radiculopathy, has been rated as 40 percent under Diagnostic Code 8599-8513.  38 C.F.R. § 4.124a (2013).  Thus, his disability has been evaluated by analogy under Diagnostic Code 8513 for disability of all radicular groups.  See 38 C.F.R. §§ 4.20, 4.27 (2013).

Under Diagnostic Code 8513 for all radicular groups, complete paralysis warrants a maximum 90 percent rating, severe incomplete paralysis warrants a 70 percent rating, and moderate incomplete paralysis warrants a 40 percent rating.  38 C.F.R. § 4.124a (2013).  In that regard, the upper radicular group involves shoulder and elbow movements; the middle radicular group involves adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist; and the lower radicular group involves all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers.

After review, the Board finds that the Veteran's cervical radiculopathy of the right upper extremity has not resulted in severe incomplete or the complete paralysis of all radicular groups.  

The April 2008 VA examination found a decreased deep tendon reflex in the right triceps and decreased sensation in the second and third fingers of the right hand, but good strength in the arm and hand.

The November 2009 examination found reduced grip strength in the right hand and 4+/5 strength in dorsiflexion of the right wrist.  

The October 2012 examination found 5/5 strength in the right upper extremity and normal sensation.  The examiner noted that the Veteran's radicular symptoms consisted of moderate intermittent pain.  The examiner specified that the disability involved the C5/C6 nerve roots, or upper radicular group, and noted that the severity of the radiculopathy was moderate.  

The March 2013 examination found decreased sensation in the right forearm but normal sensation in the shoulder and hand, 5/5 strength, and normal reflexes.  The examiner noted that the Veteran's radicular symptoms consisted of moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  The examiner specified that the disability involved the C7 nerve roots, or middle radicular group, and noted that the severity of the radiculopathy was mild.

Given the above, the Veteran's cervical radiculopathy of the right upper extremity has not more nearly approximated severe incomplete or the complete paralysis of all radicular groups.  The April 2008 examination only found a decreased deep tendon reflex in the triceps and decreased sensation in two fingers.  The November 2009 examination only found reduced grip strength and mildly reduced strength in dorsiflexion of the wrist.  The October 2012 examination found no abnormalities.  The March 2013 examination only found decreased sensation in the right forearm.  Moreover, the October 2012 and March 2013 examiners described the disability as moderate and mild.  Lastly, VA and private medical records do not contain any significant findings that would support a higher rating or otherwise indicate that the radiculopathy is severe.  Thus, a higher rating is not warranted under Diagnostic Code 8513.  

The Board notes that the October 2012 examiner noted the involvement of the upper radicular group and the March 2013 examiner noted the involvement of the middle radicular group.  However, the Board finds that the discrepancy is not critical to the claim and remand for another examination is not needed.  Under both Diagnostic Codes 8510 for the upper radicular group and 8511 for the middle radicular group, a 50 percent rating requires severe incomplete paralysis of the nerves involved.  38 C.F.R. § 4.124a (2013).  As severe disability is not found, a higher rating is not warranted under either Diagnostic Code.  Similarly, Diagnostic Code 8515 for the median nerve also requires severe incomplete paralysis for a higher 50 percent rating, and Diagnostic Codes 8516 for the ulnar nerve and 8518 for the circumflex nerve require complete paralysis for higher 60 percent and 50 percent ratings respectively.  Thus, higher ratings are not warranted under those Diagnostic Codes.

In conclusion, an initial rating in excess of 40 percent for right upper extremity impairment, cervical radiculopathy, is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Degenerative Arthritis

The Veteran's right shoulder degenerative arthritis has been assigned a 20 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2013).  As the Veteran is right-handed, the rating criteria for the major extremity will be addressed.

Initially, the Board notes that the Veteran's cervical radiculopathy of the right upper extremity has already been rated based on motor and sensory manifestations.  Thus, the right shoulder degenerative arthritis will be rated based solely on limitation of motion.

Under Diagnostic Code 5201, a maximum 40 percent is assigned for limitation of the arm to 25 degrees from the side and 30 percent is assigned for limitation of the arm midway between the side and shoulder level.

For VA rating purposes, when the arm is at the side it is considered to be at 0 degrees and when it is raised to shoulder level it is at 90 degrees from the body.  Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Plate I, 38 C.F.R. § 4.71a (2013).  

After review, the Board finds that the Veteran's right shoulder degenerative arthritis has not resulted in limitation of the arm midway between the side and shoulder level (abduction).  

The April 2008 examination found normal flexion and abduction to 170 degrees limited by pain, remaining the same after repetitive-use testing.  The November 2009 examination found flexion to 180 degrees and abduction to 135 degrees, remaining the same after repetitive-use testing.  The October 2012 examination found flexion to 180 degrees and abduction to 180 degrees, both with pain at the ends of motion and remaining the same after repetitive-use testing.  

Lastly, VA and private medical records do not show limitation of the arm midway between the side and shoulder level.  

Given the above, even considering functional loss due to pain and other factors, the Veteran's right shoulder degenerative arthritis has not more nearly approximated limitation of the arm midway between the side and shoulder level.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such a finding.  The Board notes the Veteran's complaints of flare-ups during the November 2009 and October 2012 examinations, but repetitive testing did not show additional loss of range of motion and the October 2012 examiner indicated that the Veteran has functional loss or impairment of the shoulder due to pain on movement but not due to less movement than normal.  Thus, a higher rating is not warranted under Diagnostic Code 5201.  

With no evidence of ankylosis of the scapulohumeral articulation, a higher rating is not warranted under Diagnostic Code 5200.  With no evidence of a loss of the head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or malunion of the humerus with marked deformity, a higher rating is not warranted under Diagnostic Code 5203.  In that regard, a February 2008 MRI of the right shoulder only showed narrowing of the coracoacromial arch and degenerative changes, but no high-grade internal articular derangement or paracapsular pathology.

In conclusion, an initial rating in excess of 20 percent for right shoulder degenerative arthritis is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Right Index Finger Extensor Tendon Laceration

The Veteran's residuals of a right index finger extensor tendon laceration have been assigned a 0 percent (noncompensable) rating under Diagnostic Code 5229.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5229, a 10 percent rating is assigned for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or for extension limited by more than 30 degrees.  

After review, the Board finds that the Veteran's residuals of a right index finger extensor tendon laceration have not resulted in a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or for extension limited by more than 30 degrees.  

The April 2008 examination found normal flexion and extension limited by 10 degrees, remaining the same after repetitive-use testing.  [The Board observes that the 10-degree flexion deformity noted by the examiner is actually limitation of extension of 10 degrees as the examiner further described the flexion deformity as an inability to extend the finger beyond 10 degrees.]  The index finger could touch the mid-palmar crease.

The November 2009 examination found flexion to 80 degrees and extension limited by 10 degrees, remaining the same after repetitive-use testing.  The examiner noted that the only disability associated with the index finger was the lack of 10 degrees of extension.  

The October 2012 examination found no limitation of motion or evidence of painful motion of the index finger, even after repetitive-use testing, and no gap between the fingertip and the proximal transverse crease of the palm.  

Lastly, VA and private medical records do not indicate a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, or extension limited by more than 30 degrees.  

Given the above, even considering functional loss due to pain and other factors, the Veteran's residuals of a right index finger extensor tendon laceration have not more nearly approximated a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or for extension limited by more than 30 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  The Board also notes that the Veteran denied having any flare-ups during the examinations.  Thus, a compensable rating is not warranted under Diagnostic Code 5229.  

With no evidence of ankylosis of the index finger, a higher rating is not warranted under Diagnostic Code 5225.  In a May 2009 statement, the Veteran noted that on two occasions during the prior week his index finger "cramped" straight out and he had to bend them with his other hand.  While the Board observes that the finger was in a state of extension, it was only temporary and not reflective of true ankylosis which involves a permanently fixed state of the joints.

Although the Veteran has a scar on the index finger, the Board finds that the scar is not compensable under the rating criteria.  The rating criteria pertaining to scars were revised effective October 23, 2008.  However, those changes only apply to claims filed on or after that date or when the veteran specifically requests consideration under the new criteria, neither of which applies in this case.  Thus, the Board will only consider the rating criteria in effect prior to October 23, 2008.  A 10 percent is warranted for superficial scars that are poorly nourished with repeated ulceration under Diagnostic Code 7803 and that are tender and painful on objective demonstration under Diagnostic Code 7804, or that are of a size larger than 39 square centimeters, or cause limited function.  The November 2009 examination found a 13 mm scar that was well-healed and nontender.  The October 2012 examiner noted that the scar was not painful or unstable or greater than 39 square centimeters.  There is also no limited function of the finger due to the scar.  Thus, a separate rating for the scar is not warranted.  

In conclusion, an initial compensable rating for residuals of a right index finger extensor tendon laceration is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring a referral of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disorders.  There is no objective or subjective evidence of any disability symptom or factor of disability which is not encompassed within the assigned ratings.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.  

Even if the Board were to determine that the rating criteria were inadequate to address all of the effects of the Veteran's service-connected disabilities, his disabilities do not present exceptional or unusual circumstances.  There is no indication that his disabilities markedly interfered with employment.  There is also no indication his disabilities have resulted in frequent hospitalizations.  Thus, the Board declines to refer the matters for extra-schedular consideration. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected disabilities.  In fact, the March 2013 examination report indicates that he is still working.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for C6-C7 disc protrusion is denied.

An initial rating in excess of 40 percent for right upper extremity impairment, cervical radiculopathy, is denied. 

An initial rating in excess of 20 percent for right shoulder degenerative arthritis is denied. 

An initial compensable rating for residuals of a right index finger extensor tendon laceration is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


